Title: To George Washington from Brigadier General Nathanael Greene, 25 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 25 1776

I have just compleated a Brigade Return for the Vacancies in the different Regiments. my Brigade is so dispersed that it is difficult geting returns seasonably; I should have made this

return yesterday but could not get Col. Hands until last Evening.
The out Guards reports nothing worthy your Excellencys notice this morning.
I am so confind, writing passes &ca that it is impossible for me to attend to the duties of the day, which in many instances prejudices the service. such a confind situation leaves one no opportunity of viewing things for themselves—It is recommended by one of the greatest Generals of the Age, not only to issue Orders but to see to the execution, for the Army being composd of men of Indolence, If the commander is not attentive to every Individual in the different departments, the Machine becomes dislocated and the progress of business retarded.
The science or Art of War, requires a freedom of thought and leizure to reflect upon the Various incidents that dayly Occur, which cannot be had where the whole of ones times is engrossed in Clerical employments. The time devoted to this employment is not the only injury that I feel. but it confines my thoughts as well as engrosses my time. It is like a merchandise of small Wares.
I must beg leave to Recommend to your Excellencys consideration the appointing an officer to write & sign the necessary pases—The person I should wish to be appointed is Lt Blodget. if it was put in General Orders that pases signd by him should be deemd Authentick as if sign’d by me, it would leave me at liberty to pursue the more important employments of my Station.
I hope your Excellency wont think this Application results from a lazy habit, or a desire to free my self from business, far from it, I am never more happy than when I am honnorably or usefully employ’d; If your Excellency thinks I can promote the service as much in this employment as any other, I shall chearfully execute the business, without the least murmur. I am with all due respect your Excellencys most Obedient humble servant

Nath. Greene

